UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 22, 2015 (Date of Report - Date of earliest event reported on) Vermont 000-16435 03-0284070 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4oute 5, Derby, Vermont (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number: (802) 334-7915 Not Applicable (Former name, former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 203.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On September 22, 2015, Community Bancorp. announced that its Board of Directors has declared a quarterly cash dividend of $0.16 per share payable November 1, 2015 to shareholders of record on October 15, 2015.The Company’s press release dated September 23, 2015, is filed as Exhibit 99.1 to this Report, and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit 99.1 - Press Release of Community Bancorp. dated September 23, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANCORP. DATED: September 24, 2015 By: /s/ Stephen P. Marsh Stephen P. Marsh, Chairman, President & Chief Executive Officer 3
